                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

SHAMUS WRIGHT, Sr., et al.,

       Plaintiffs,

v.                                                           Civ. No. 2:18-1126 KWR/KRS

OFFICER KEVIN MARTINEZ, et al.,

       Defendants.

                          ORDER TO PROVIDE STATUS REPORT

       THIS MATTER is before the Court sua sponte upon review of the record. On November

5, 2019, the Court stayed this case pending resolution of underlying proceedings in state court.

(Doc. 68). The parties have not updated the Court as to whether the stay is still necessary.

       IT IS THEREFORE ORDERED that the parties file a joint status report on or before June

1, 2021 to inform the Court of the status of the action.




                                                      ___________________________
                                                      KEVIN R. SWEAZEA
                                                      UNITED STATES MAGISTRATE JUDGE
